Citation Nr: 9925299	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  96-24 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability. 

2.  Entitlement to service connection for hemorrhoids. 

3.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for traumatic 
degenerative changes of the cervical spine, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for lumbar strain 
with degenerative changes, currently evaluated as 
noncompensable.

6.  Entitlement to an increased (compensable) evaluation for 
residuals of a crush injury of the right hand and thumb. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1974, and from April 1976 to September 1994.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which, in pertinent part, denied 
service connection for a right shoulder disability, and 
hemorrhoids.  The rating decision granted service connection 
for headaches, evaluated as 10 percent disabling; service 
connection for traumatic degenerative changes of the cervical 
spine, evaluated as 10 percent disabling; service connection 
for lumbar strain with degenerative changes, evaluated as 
noncompensable; and service connection for residuals of a 
crush injury of the right hand and thumb, evaluated as 
noncompensable.  The effective date of these awards was 
October 1994.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's increased rating appeals has 
been obtained by the RO.

2.  The veteran's claim for service connection for a right 
shoulder disability is not plausible.

3.  The veteran's claim for service connection for 
hemorrhoids is not plausible.

4.  The veteran's service-connected cervical spine disability 
is manifested by pain, including on use, productive of no 
more than moderate limitation of motion. 

5.  The veteran's service-connected lumbar spine disability 
is manifested by pain, including on use, productive of no 
more than slight limitation of motion, with characteristic 
pain on motion.  

6.  The veteran's headaches have not been shown to result in 
characteristic prostrating attacks occurring on average once 
a month.  

7.  The residuals of a crush injury of the right hand and 
thumb are manifested by subjective complaints of pain, 
weakness and loss of dexterity, without demonstrated 
functional impairment.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a right 
shoulder disability is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The veteran's claim for service connection for 
hemorrhoids is not well-grounded.  38 U.S.C.A. § 5107(a).

3.  The schedular criteria for a 20 percent evaluation for 
degenerative changes of the cervical spine have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5290 
(1998).

4.  The schedular criteria for a 10 percent evaluation for 
lumbar strain with degenerative changes have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5295 (1998).

5.  The schedular criteria for an evaluation in excess of 10 
percent for headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.124a, Diagnostic Codes 8045, 8100 (1998).

6.  The criteria for a compensable evaluation for residuals 
of a crush injury of the right hand and thumb have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.124a, Diagnostic Code 5299 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for right shoulder 
disability and hemorrhoids.

The veteran maintains, in substance, that he incurred a right 
shoulder disability and hemorrhoids while in the service.  He 
maintains that these conditions have continued chronically 
since his service.  Accordingly, a favorable determination is 
requested.

A claimant with active service may be granted service 
connection for disease or disability on a direct basis, when 
the evidence reflects that the disease or disability was 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for a right 
shoulder disability or hemorrhoids.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded."  38 U.S.C.A. § 5107(a)(West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994).

The veteran must satisfy three elements for the claim for 
service connection for a right shoulder disability or 
hemorrhoids to be well-grounded.  Initially, there must be 
competent (i.e. medical) evidence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) and 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Secondly, there must be evidence of incurrence or aggravation 
of a disease or injury in service, as shown through lay or 
medical evidence.  Layno v. Brown 6 Vet. App. 465, 469 
(1994).  Finally, there must be evidence of a nexus between 
service, and the current disability, as shown through medical 
evidence.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

The veteran's service medical records show that he was 
treated for complaints of right shoulder pain in 1988, which 
he did not relate to a specific injury.  He was treated for 
hemorrhoids in October 1990.  The veteran listed both of 
these conditions on his July 1994 report of separation 
medical history. However, the report of a July 1994 
separation medical examination fails to show that the 
veteran's right shoulder was abnormal on clinical 
examination, or that the veteran had hemorrhoids, including 
on digital rectal examination. 

Turning to the veteran's post-service medical records, they 
do show a diagnosis of hemorrhoids.  However, they do not 
provide competent evidence, such as a medical opinion, 
showing a nexus or link between the veteran's current 
hemorrhoids and injury or clinical manifestations in service.  
Ideally, such an opinion would be based on a review of the 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Additionally, there is no clinical demonstration of 
continuity of symptomatology since service.  Because of the 
lack of competent evidence of such a relationship in this 
case, the veteran's claim for hemorrhoids is not well-
grounded and the appeal must be denied.

The report of a March 1994 VA examination shows that the 
veteran had no subjective complaints.  There were no 
objective findings, and it was noted that the veteran said 
that all hemorrhoids were internal.  They would come out and 
he would push them back in.  The diagnosis was internal 
hemorrhoids.  The examiner did not provide an opinion 
addressing the etiology of the hemorrhoids, or relate them to 
the veteran's military service.

A private medical report dated in August 1996 shows 
complaints of hemorrhoids for eight years, four times a year, 
with three to four days of pain.  The impression was acute 
hemorrhoids.  The report does not address the etiology of the 
diagnosed acute hemorrhoids, or relate them to the veteran's 
military service.

The Board notes the veteran's September 1996 RO personal 
hearing testimony to the effect that he had been treated once 
for hemorrhoids since service, and that he treated himself 
with over-the-counter creams.  However, while the veteran is 
competent to describe his observations, as a layperson, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a medical diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, his 
testimony does not constitute competent medical evidence that 
his post-service hemorrhoids are the result of, or related 
to, military service or to complaints, findings, symptoms, or 
diagnoses provided during military service.

Because of the lack of competent medical evidence linking the 
veteran's current hemorrhoids to active duty or medical 
findings therein, his claim is not well-grounded and the 
appeal is thus denied.

Turning to the veteran's claim for service connection for a 
right shoulder disability, the Board finds that the veteran's 
post-service medical records do not provide evidence of a 
current right shoulder disability.  The veteran was provided 
a VA general medical examination in November 1996, which 
provided no diagnosis pertaining to the right shoulder.  In 
fact, a November 1996 VA radiographic examination resulted in 
an impression of normal right shoulder.  

The Board notes the veteran's September 1996 RO personal 
hearing testimony to the effect that he had pain in the right 
shoulder, and was unable to raise his right arm above his 
shoulder.  However, while the veteran is competent to 
describe his observations, as a layperson, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a medical diagnosis.  Espiritu, 2 Vet. App. at 492.  
Accordingly, his testimony does not constitute competent 
medical evidence of a current right shoulder disability, 
related to service.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

As there is no medical evidence that the veteran currently 
suffers from a right shoulder disability, the Board finds 
that the veteran has not submitted evidence of a well-
grounded claim, and therefore this appeal is denied.

In finding the claims for service connection as not well-
grounded, the Board notes an argument presented by the 
veteran's representative, in an April 1999 informal hearing 
presentation, that the Board must remand any claim it finds 
not well-grounded.  The representative asserted that if any 
claim was found to be not well-grounded, it would be the 
result of a procedural defect in the RO's adjudication, 
specifically a failure to follow the provisions of the VA 
Manual M21-1 requiring that VA assist veterans in the 
development of any claim that is potentially plausible on a 
factual basis.  Notwithstanding the representative's 
argument, as these claims for service connection are not 
well-grounded, VA has no duty to assist in their development.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1998).


II.  Entitlement to an increased evaluation for traumatic 
degenerative changes of the cervical spine, lumbar strain 
with degenerative changes, headaches, and residuals of a 
crush injury of the right hand and thumb.

As to the claims for increased evaluations for headaches, 
cervical spine disability, lumbar spine disability, and 
residuals of a crush injury of the right hand and thumb, the 
Board notes that when the veteran initiated his appeal of 
these issues, he was appealing the original assignments of 
disability evaluations following awards of service 
connection.  As such, these claims are well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Moreover, the severity of these disabilities are 
to be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119(1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Factual Background

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, an April 1995 
rating decision granted the veteran service connection for 
headaches, traumatic degenerative changes of the cervical 
spine, lumbar strain with degenerative changes, and residuals 
of a crush injury of the right hand and thumb, effective from 
October 1994, the day following the veteran's separation from 
service.  

The veteran underwent initial VA post service examination in 
March 1995.  During a general medical examination, the 
veteran complained of right hand pain, headaches (both 
migraine and tension), back pain and neck pain.  He reported 
his right thumb locked once a day, and that he had some 
locking of his third finger.  It was noted he was right-
handed.  During a neurological examination, the veteran 
reported marked headaches in the back of his head, that 
rarely went to the front of his head but did go to the top of 
his head about two or three times a week when his neck hurt.  
The headaches occurred about two to three times a week, and 
resulted in pain of 7/10.  With Motrin, the pain went to 
4/10.  The veteran reported that he had no nausea.  The 
veteran also reported frontal headaches with throbbing, that 
lasted two to three hours.  Fiorinal decreased them from a 
9/10 to a 5/10.  These latter headaches were not always 
accompanied by nausea.  The diagnosis was migraine headaches, 
throbbing one that were occasionally accompanied by nausea; 
and rule out tension headaches versus headaches from 
degenerative joint disease in the neck.  

On objective examination, clicking was heard in the joints of 
the right hand.  There was no functional impairment noted, 
and the veteran's right hand grasp was noted to be 
"excellent."

During a spine examination, the veteran reported low back 
pain seven days a week that prevented him from being able to 
lift. The pain was an 8 or 9/10.  With bending or laying 
down, it went to a 4 or 5.  He said that the pain bothered 
him significantly three or four times a day.  The veteran 
also reported some neck pain, with loss of movement and 
weakness in his right arm and loss of mobility.  The veteran 
reported that his neck bothered him daily, staying in the 
center of his back and the back of his head.  It did not 
radiate to the arms.  

On physical examination, there was no loss of mobility and 
neurological testing was normal in the cervical and lumbar 
spine.  There were no postural abnormalities or fixed 
deformities and the musculature of the back was normal.  
There was no apparent motor or sensory neurological 
involvement, the veteran's musculature was good and reflexes 
were normal.  It was noted that radiographic examination in 
1993 had found uncovertebral arthritis at C5, C6, with some 
femoral crowding.  

Range of motion for the lumbar spine was forward flexion to 
100 degrees, backward extension to 25 degrees with pain, left 
lateral flexion to 25 degrees, right lateral flexion to 35 
degrees, and bilateral rotation to 70 degrees.  Range of 
motion of the cervical spine was forward flexion to 45 
degrees with pain, backward extension to 40 degrees with 
pain, bilateral lateral flexion to 30 degrees with pain on 
the right, left rotation to 30 degrees painful, and right 
rotation to 35 degrees painful.  The final diagnosis was 
degenerative joint disease, lumbosacral spine, and rule out 
degenerative joint disease of the cervical spine. 

VA outpatient treatment records show that the veteran 
complained of headaches and pain of the lumbar and cervical 
spine from January to May 1995.  The reports are negative for 
any complaints or findings relative to the right hand.

According to the report of a September 1995 private medical 
examination, the veteran complained of limitation of motion 
of the neck with increased pain with rotation or extension.  
The veteran also complained of low back pain, increased with 
any standing or walking activities.  The pain was somewhat 
diminished with sitting or laying down.  It was noted that 
the veteran had no complaints of numbness or tingling of the 
extremities, or bowel or bladder dysfunction.  The veteran 
also complained of headaches which began at the base of his 
skull and radiated to the frontal area, associated with neck 
pain, that occurred about three or four times a week.  

On physical examination, the veteran was able to ambulate 
independently and get off and on the table independently.  
Forward flexion of the lumbar spine was to 50 degrees, 
extension was to 10 degrees, lateral bending was to 15 
degrees bilaterally, and lateral rotation was to 15 degrees 
bilaterally.  The veteran had some diffuse tenderness in the 
sacral iliac area and some mild tenderness in the lumbar 
paraspinal musculature.  Flexion of the cervical spine was to 
20 degrees, extension was to 5 degrees, lateral bending was 
to 15 degrees bilaterally, and lateral rotation was to the 
right to 10 degrees and to the left to 20 degrees.  No muscle 
spasm was appreciated.  The final diagnosis was limited 
cervical and lumbar range of motion secondary to multiple 
trauma and probable degenerative arthritis with a combined 
impairment of 31 percent; and tension myalgia with headaches.  

The veteran presented testimony at a September 1996 RO 
personal hearing.  He complained of pain, loss of strength, 
and loss of grip and dexterity of the right hand.  He 
reported the right hand joints locked.  He reported pain and 
decreased motion of the lumbar and cervical spine.  The 
veteran said that he received treatment about every three 
months.  He testified that his lower back pain increased with 
long periods of standing or walking, that he could not stay 
on his feet, that he had to sit after 30 minutes and that 
this affected his job performance as an anti-drug and alcohol 
abuse lecturer.  He noted that he did back stretches and 
exercises.  He said that his last full-time employment was in 
the military in 1994, that his lumbar pain resulted in some 
periods of incapacitation in bed, and that he did not wear a 
brace.  

According to the report of a November 1996 VA general medical 
examination, the veteran's present complaints were stiffness 
of the neck, low back pain on standing for long periods of 
time, and head and neck pain.  He reported range of motion of 
the right thumb had been unimpaired after a splint had been 
removed for a fracture.  He had no right hand complaints.  
The examiner noted that the veteran headaches were 
unassociated with aura, photophobia or prostration.   

Range of flexion, extension and abduction of the right thumb 
were normal.  There was no muscle wasting.  The opponents of 
the thumb to the palmar surface had normal range of motion.  
There was no nerve root compression of the right hand.  Right 
hand X-ray examination findings were normal.  Neurologic 
examination revealed normal EMG and nerve conduction of the 
right upper extremity.

Range of motion for the lumbar spine was forward flexion to 
95 degrees, backward extension to 35 degrees, bilateral 
lateral flexion to 40 degrees, and bilateral rotation to 30 
degrees.  Range of motion of the cervical spine was forward 
flexion to 25 degrees with pain, backward extension to 10 
degrees, bilateral lateral flexion to 25 degrees, and 
bilateral rotation to 35 degrees.

Radiographic examination resulted in an impression of 
spondylosis involving C3 - C6, particularly C5 - C6; evidence 
of mild foraminal encroachment at C 5 - C6 level; and 
evidence of mild increase in the degenerative changes as 
compared with February 1995.  Radiographic examination of the 
lumbar spine resulted in an impression of evidence of 
moderate osteophytosis involving the lumbar spine, unchanged 
from previous examination of May 1996; and no evidence of any 
bony trauma involving the coccyx.  Radiographic examination 
of the pelvis was normal.  

The final diagnoses were 1991 cervical spine injury, without 
radiculopathy, no fracture dislocation, subsequent 
development of degenerative disease with muscle spasms, range 
of motion limited, and no significant radiculopathy; 
lumbosacral spine, range of motion normal, no radiculopathy, 
and no spinal stenosis; and headaches, possibly tension 
headaches, secondary to spasm of the paravertebral muscles, 
the paravertebral muscle showed some spasm, but no wasting.  

Entitlement to increased evaluations for lumbar spine
and cervical spine disabilities.

The veteran's low back disability is currently evaluated as 
lumbosacral strain.  Under the Rating Schedule, lumbosacral 
strain with slight subjective symptoms only warrants a 
noncompensable evaluation.  Lumbosacral strain with 
characteristic pain on motion warrants a 10 percent 
evaluation.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, warrants a 20 percent evaluation.  
Diagnostic Code 5295.

Traumatic or degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the diagnostic codes, an evaluation 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Diagnostic Code 5003.  In this regard, slight limitation of 
motion of the lumbar spine warrants a 10 percent evaluation.  
Moderate limitation of motion warrants a 20 percent 
evaluation.  Diagnostic Code 5292.  

Further, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the evidence supports an evaluation of 10 percent for 
the veteran's lumbar strain with traumatic degenerative 
changes.  The veteran's range of lumbar motion, as recorded 
in March 1995 and November 1996, was slightly limited.  
Diagnostic Code 5292.  Similarly, these VA examinations found 
that the veteran had characteristic lumbar strain pain with 
motion.  Diagnostic Code 5295.  

The Board has considered an evaluation in excess of 20 
percent for the veteran's lumbar spine disability, but finds 
that the preponderance of the evidence is against such an 
evaluation.  Despite the range of motion findings of the 
September 1995 examination, the veteran's range of motion was 
only slightly limited in March 1995 and November 1996.  
Accordingly, a 20 percent evaluation is not warranted for 
moderate limitation of motion.  Diagnostic Code 5292.  
Similarly, as there is no evidence of muscle spasm, a 20 
percent evaluation is not warranted under Diagnostic Code 
5295.  Finally, a higher evaluation is not warranted under 
Diagnostic Code 5293, because the veteran has not been shown 
to suffer from intervertebral disc syndrome; under Diagnostic 
Codes 5286 or 5289, because the veteran has not been shown to 
suffer from ankylosis of the lumbar spine; or 5285, because 
the veteran has not been shown to suffer from residuals of a 
fractured vertebra. 

Based on a thorough review of the evidence, the Board finds 
that the evidence supports an evaluation of 20 percent for 
traumatic degenerative changes of the cervical spine, based 
on limitation of motion.  Examinations conducted in March 
1995, September 1995 and November 1996 show moderate 
limitation of motion.  The Board has considered an evaluation 
in excess of 20 percent for limitation of motion of the 
cervical spine.  However, the veteran's range of motion of 
the cervical spine has not been shown to be severely limited.  
Likewise, a higher evaluation is not warranted under 
Diagnostic Code 5293, because the veteran has not been shown 
to suffer from intervertebral disc syndrome; under Diagnostic 
Codes 5286 or 5287, because the veteran has not been shown to 
suffer from ankylosis of the cervical spine; or Diagnostic 
Code 5285, because the veteran has not been shown to suffer 
from residuals of a fractured vertebra. 

Finally, there is no evidence that higher evaluations or 
additional compensation for the veteran's lumbar or cervical 
spine disabilities are warranted under sections 4.40 and 4.45 
for functional loss, pursuant to the guidelines set forth in 
Deluca.  The Board recognizes the veteran's many complaints 
of continuing lumbar and cervical spine pain, but finds that 
these complaints are adequately contemplated by the current 
10 percent evaluation for the lumbar spine and 20 percent 
evaluation for the cervical spine.  The demonstrated 
functional impairment due to pain, including on use and 
during flare-ups, does not approximate moderate limitation of 
motion of the lumbar spine or severe limitation of motion of 
the cervical spine.  Diagnostic Codes 5290, 5292.  Therefore 
the Board concludes that the veteran's lumbar spine and 
cervical spine disabilities are correctly evaluated as 10 
percent disabling and 20 percent disabling, respectively, and 
that higher evaluations under sections 4.40, 4.45 or 4.59 are 
not warranted.  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca, 8 Vet. App. at 202.

Entitlement to an increased evaluation for headaches.

The veteran's headaches are currently evaluated by analogy to 
migraine disability.  The Board will also consider the 
criteria for brain disease due to trauma and migraines.  
Brain disease due to trauma, with purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under diagnostic code 9304 [dementia due 
to head trauma].  This 10 percent rating will not be combined 
with any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  Diagnostic Code 8045.  

Migraine episodes with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months warrants a 30 percent evaluation.  The current 10 
percent evaluation contemplates characteristic prostrating 
attacks averaging one in two months over the last several 
months.  Diagnostic Code 8100.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for headaches.  First, regarding an 
increased evaluation based on the veteran's subjective 
complaints, an evaluation in excess of 10 percent based on an 
analogy to brain disease due to trauma, is not provided by 
the regulations.  Diagnostic Code 8045.  Second, the evidence 
does not support additional compensation when rated by 
analogy to migraines.  Diagnostic Code 8100.  The veteran has 
not been shown by medical examination reports, medical 
reports of outpatient treatment, or employment records to 
suffer from prostrating headache episodes.  In fact, the most 
recent examination report, dated in November 1996, 
specifically noted the veteran's headaches were unassociated 
with prostration.  Additionally, the headaches have been 
reported to be responsive to medication treatment.  In light 
of the above, an evaluation in excess of 10 percent for 
headaches is denied.  

Entitlement to an increased rating for residuals of a crush 
injury of the right hand and thumb.

As noted above, there are no objective clinical findings of 
functional impairment of the right hand or thumb.  Despite 
clicking of the right hand joints noted on objective 
examination, the veteran retains full range of motion of the 
digits of the right hand, including the thumb, and retains 
"excellent" grasp with the right hand.  No neurological 
impairment has been demonstrated, and no muscle wasting was 
found, despite the veteran's subjective complaints.  Indeed, 
the record demonstrates that this disability is currently 
manifested only by the veteran's subjective complaints of 
pain, and loss of dexterity and strength of the right hand.  
While the veteran is competent to provide his observations 
with regard to his right hand function, as a layperson he is 
not competent to provide an opinion requiring medical 
knowledge.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  As 
such, the clinical findings with regard to his right hand 
disability status are more probative in this regard.

In light of the demonstrated absence of functional impairment 
comparable to loss of use of one hand (Diagnostic Code 5125), 
single or multiple finger amputation (Diagnostic Codes 5126 - 
5156), ankylosis of digits of one hand (Diagnostic Codes 5216 
- 5527), or neurological impairment affecting the right hand 
(Diagnostic Codes 8514 - 8516, 8614 - 8616, 8714 - 8716), the 
preponderance of the evidence is against a compensable rating 
for the service-connected residuals of a crush injury of the 
right hand and thumb.  As such, the appeal is denied.

ORDER

A well-grounded claim for service connection for a right 
shoulder disability not having been received, the appeal is 
denied.

A well-grounded claim for service connection for hemorrhoids 
not having been received, the appeal is denied.

Subject to the provisions governing the award of monetary 
benefits, a 20 percent evaluation is granted for traumatic 
degenerative changes of the cervical spine.  

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation is granted for lumbosacral 
strain with degenerative changes.

An evaluation in excess of 10 percent for headaches is 
denied.  

A compensable evaluation for residuals of a crush injury of 
the right hand and thumb is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals


 

